{¶ 32} I respectfully dissent in part from the majority's opinion. I would overrule appellant's second and third assignments of error; however, I would sustain appellant's first assignment of error because, in my opinion, the court abused its *Page 15 
discretion in calculating the parties' marital assets. Specifically, there are inconsistencies in the court's valuation of certain assets and decision to disregard various liabilities, as appellant presented evidence that questioned the $2 million figure that the court used in calculating the support order. *Page 1